DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments were received on 12/10/20 and 1/14/21 and have been entered and made of record. Currently, claims 1, 3-6, 8, 9, 12, and 13 are pending.

Response to Arguments

Applicant's arguments filed 12/10/20 and 1/14/21 have been fully considered but they are not persuasive. 
The applicant asserts the applied art, whether taken alone or in any permissible combination, is not seen to disclose or to suggest the features of amended independent Claims 1, 8 and 9, and in particular, is not seen to disclose or to suggest at least the features of, a controller configured to execute a transmission job for transmission, by the transmitter, of the generated image data, wherein, in a case where the controller executes a first transmission job, an archiving destination not being set as a setting of the first transmission job, the transmitter transmits the generated image data to a transmission destination that is set as the setting of the first transmission job and a predetermined archiving destination that is not set as the setting of the first transmission job, and wherein, in a case that the controller executes a second transmission job, an archiving destination being set as a setting of the second transmission job, 200. As shown in FIG. 2B, a user may do so by selecting either of the check boxes for "don't archive e-mail sent to this group in this site" 222, "archive e-mail to a new module" 224, and "archive e-mail to one or more existing modules" 226. If the user selects the "archive e-mail to a new module" 224 option, the user should further specify the name 228 of the new module. If the user selects the "archive e-mail to one or more existing modules" 226 option, the user may select from existing modules, such as existing modules titled "General Discussions" 228, "Events" 230, and "Support Discussions" 232 (para 41). A first object would be option 224 and a second object would be option 226. Each option can be registered in association with a transmission destination. Eguchi discloses an operator sets whether image data transmitted via facsimile apparatus 1 is archived in archive terminal device 18, operation unit 10 allows a user to set various settings and select a transmission destination (paras 35, 38-39, and 44-46). The Examiner agrees with the applicant’s assessment of Eguchi, specifically, that Eguchi may register a transmission destination with a speed dial object, but it does not register an archive location in association with the speed dial address. Rather, the archive address is the same regardless of the transmission destination address. This is akin to a default archive destination when a fax is transmitted. The Examiner interprets the limitation, “wherein, in a case where the controller executes a first transmission job, an archiving destination not being set as a setting of the first transmission job, the transmitter transmits the generated image data to a transmission destination that is set as the setting of the first transmission job and a predetermined archiving 
Therefore, the combination of Eguchi and Witriol discloses the above mentioned features. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine archiving image data to a registered or unregistered archive based on destination information, as described by Witriol, with the system of Eguchi. The suggestion/motivation for doing so would have been to provide a user more control over archiving data thereby increasing user friendliness and overall system efficiency. Therefore, it would have been obvious to combine Witriol with Eguchi to obtain the invention as specified in claims 1, 8, and 9.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8, 9, and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eguchi et al. (US 2003/0117666) in view of Witriol et al. (US 2006/0129602).
Regarding claims 1, 8, and 9, Eguchi discloses a non-transitory computer readable storage medium for storing a computer program for controlling an image processing apparatus, a control method for controlling an image processing apparatus, and an image processing apparatus, comprising: 
a scanner configured to scan an image of a document sheet to generate image data based on the image (see para 33, scanner 8 scans a document and generates image data);
 a transmitter configured to transmit the image data generated by the scanner (see paragraphs 38-39, 44-46, 49, and 59, an operator can set whether image data transmitted via facsimile apparatus 1 is archived in archive terminal device 18, operation unit 10 allows a user 1 transmits image data to another device, such as Internet facsimile apparatus 19 or G3 facsimile apparatus 20 and image data transmitted from facsimile apparatus 1 to either Internet facsimile apparatus 19 or G3 facsimile apparatus 20 is archived in archive terminal device 18), 
a controller configured to execute a transmission job for transmission, by the transmitter, of the generated image data (see paragraphs 38-39, 44-46, 49, and 59, an operator can set whether image data transmitted via facsimile apparatus 1 is archived in archive terminal device 18, operation unit 10 allows a user to set various settings and select a transmission destination, facsimile apparatus 1 transmits image data to another device, such as Internet facsimile apparatus 19 or G3 facsimile apparatus 20 and image data transmitted from facsimile apparatus 1 to either Internet facsimile apparatus 19 or G3 facsimile apparatus 20 is archived in archive terminal device 18);
wherein, in a case where the controller executes a first transmission job, an archiving destination not being set as a setting of the first transmission job, the transmitter transmits the generated image data to a transmission destination that is set as the setting of the first transmission job and a predetermined archiving destination that is not set as the setting of the first transmission job (see paragraphs 38-39, 44-46, 49, and 59, an operator can set whether image data transmitted via facsimile apparatus 1 is archived in archive terminal device 18, operation unit 10 allows a user to set various settings and select a transmission destination, facsimile apparatus 1 transmits image data to another device, such as Internet facsimile apparatus 19 or G3 facsimile apparatus 20 and image data transmitted from facsimile apparatus 1 to either Internet facsimile apparatus 19 or G3 facsimile apparatus 20 is archived in archive terminal device 18). 
Eguchi does not disclose expressly wherein, in a case that the controller executes a second transmission job, an archiving destination being set as a setting of the second transmission job, the transmitter transmits the generated image data to a transmission 
Witriol discloses wherein, in a case that the controller executes a second transmission job, an archiving destination being set as a setting of the second transmission job, the transmitter transmits the generated image data to a transmission destination that is set as the setting of the second transmission job and the archiving destination that is set as the setting of the second transmission job without transmitting the image data to the predetermined archiving destination (see Fig. 2 and paras 32, 36, 41, 46-47, 52, and 54, an email destination address can associated with an archive destination/module, the user is also given the option to not archive an email sent to said email destination address or to create a new archive destination/module, a user may do so by selecting either of the check boxes for "don't archive e-mail sent to this group in this site" 222, "archive e-mail to a new module" 224, and "archive e-mail to one or more existing modules" 226. If the user selects the "archive e-mail to a new module" 224 option, the user should further specify the name 228 of the new module. If the user selects the "archive e-mail to one or more existing modules" 226 option, the user may select from existing modules, such as existing modules titled "General Discussions" 228, "Events" 230, and "Support Discussions" 232, a first object would be option 224 and a second object would be option 226, each option can be registered in association with a transmission destination).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine archiving image data to a registered or unregistered archive based on destination information, as described by Witriol, with the system of Eguchi.
The suggestion/motivation for doing so would have been to provide a user more control over archiving data thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Witriol with Eguchi to obtain the invention as specified in claims 1, 8, and 9.

Regarding claim 3, Witriol further discloses a user interface configured to display an object, wherein the object is registered in association with the transmission destination and the archiving destination, and wherein the second transmission destination job is executed by selection of the object (see Fig. 2 and paras 32, 36, 41, 46-47, 52, and 54, an email destination address can associated with an archive destination/module, the user is also given the option to not archive an email sent to said email destination address or to create a new archive destination/module, a user may do so by selecting either of the check boxes for "don't archive e-mail sent to this group in this site" 222, "archive e-mail to a new module" 224, and "archive e-mail to one or more existing modules" 226. If the user selects the "archive e-mail to a new module" 224 option, the user should further specify the name 228 of the new module. If the user selects the "archive e-mail to one or more existing modules" 226 option, the user may select from existing modules, such as existing modules titled "General Discussions" 228, "Events" 230, and "Support Discussions" 232, a first object would be option 224 and a second object would be option 226, each option can be registered in association with a transmission destination).
Regarding claim 4, Eguchi further wherein, in a case where the transmission destination is registered in association with the object and an archiving destination is not registered in association with 49514623-vithe object, the transmitter transmits the image data to the transmission destination and the predetermined archiving destination based on the selection of the object (see paragraphs 38-39, 44-46, 49, and 59, an operator can set whether image data transmitted via facsimile apparatus 1 is archived in archive terminal device 18, operation unit 10 allows a user to set various settings and select a transmission destination, facsimile apparatus 1 transmits image data to another device, such as Internet facsimile apparatus 19 or G3 facsimile apparatus 20 and image data transmitted from facsimile apparatus 1 to either Internet facsimile apparatus 19 or G3 facsimile apparatus 20 is archived in archive terminal device 18, essentially a default archive is set).
5, Eguchi further discloses wherein the transmission destination and the archiving destination are registered in association with the object by receiving the transmission destination and the archiving destination from the user by an external apparatus via a network (see paragraph 39, client PC 17 can specify destination information).
Regarding claim 6, Eguchi further discloses wherein the archiving destination is received- 32 -10168246USO1/P217-0115US from an external apparatus (see paragraph 39, client PC 17 can specify destination information).
Regarding claim 12, Witriol further discloses wherein the controller executes, based on a selection of another object which is different from the registered object, the first transmission job (see Fig. 2 and paras 32, 36, 41, 46-47, 52, and 54, an email destination address can associated with an archive destination/module, the user is also given the option to not archive an email sent to said email destination address or to create a new archive destination/module, a user may do so by selecting either of the check boxes for "don't archive e-mail sent to this group in this site" 222, "archive e-mail to a new module" 224, and "archive e-mail to one or more existing modules" 226. If the user selects the "archive e-mail to a new module" 224 option, the user should further specify the name 228 of the new module. If the user selects the "archive e-mail to one or more existing modules" 226 option, the user may select from existing modules, such as existing modules titled "General Discussions" 228, "Events" 230, and "Support Discussions" 232, a first object would be option 224 and a second object would be option 226, each option can be registered in association with a transmission destination).
Regarding claim 13, Witriol further discloses wherein the controller further registers an object name, and wherein the user interface displays the registered object name on the object. (see Fig. 2 and paras 32, 36, 41, 46-47, 52, and 54, an email destination address can associated with an archive destination/module, the user is also given the option to not archive an email sent to said email destination address or to create a new archive destination/module).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MARK R MILIA/             Primary Examiner, Art Unit 2677